Ciulla, who owns land with frontage on the south side of Fears Court in Gloucester, seeks to enjoin Esta and Stella Nickas, owners of all land on the north side of the same part of Fears Court, from continuing alleged encroachments on the way. By a confirmed master’s report findings of the following facts, among others, were made. The Nickas land is bounded northerly by Friend Street, westerly by Prospect Street, and on the south and east by Fears Court, which runs east from Prospect Street about 100 to 130 feet, and then runs north to Friend Street. Examination of the somewhat indefinite deeds in the chains of title of the Nickas family and of various other owners of land abutting on Fears Court reveals that from time to time the descriptions of the Nickas land have varied and that the intended width of Fears Court remains uncertain, as does the width to which the court was actually laid out. From 1929 to 1966, the Nickas family occupied their premises “in substantially the same area in which their present monuments exist.” They closed this area off from Fears Court, in one way or another, without complaint from Ciulla or other abutters. The present Nickas structures and construction occupy to a slightly less extent the land claimed to be within Fears Court than did earlier Nickas structures, gardens, or walls. The master justifiably concluded that the Nickas family’s “apparent, open and continuous” possession was under claim of right and establishes the boundary of their land on Fears Court. The bill in equity was correctly dismissed.

Final decree affirmed with costs of appeal.